NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            18-DEC-2020
                                            08:03 AM
                                            Dkt. 109 SO
                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

  ASSOCIATION OF CONDOMINIUM HOMEOWNERS OF TROPICS AT WAIKELE,
         BY ITS BOARD OF DIRECTORS, Plaintiff-Appellee,
                                 v.
             PATSY NAOMI SAKUMA, Defendant-Appellant,
                                and
  FIRST HAWAIIAN BANK, A HAWAII CORPORATION; WAIKELE COMMUNITY
           ASSOCIATION, A HAWAII NONPROFIT CORPORATION,
                       Defendants-Appellees,
                                and
      JOHN DOES 1-5; JANE DOES 1-5; DOE PARTNERSHIPS 1-10;
  DOE ENTITIES 1-5; and DOE GOVERNMENTAL UNITS 1-5, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 07-1-1487)


                     SUMMARY DISPOSITION ORDER
     (By:   Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)

          This case arises from a judicial foreclosure action
commenced by Plaintiff-Appellee Association of Condominium
Homeowners of Tropics at Waikele (AOAO) against Defendant-
Appellant Patsy Naomi Sakuma (Sakuma) and Defendant-Appellee
First Hawaiian Bank. Sakuma, self-represented, appeals from the
August 15, 2016 "Order Denying [Sakuma's] Motion for
Reconsideration of the March 22, 2016 Order Denying [Sakuma's]
Motion to Vacate Default Judgment; Summary Judgment Against
Sakuma; Interlocutory Decree of Foreclosure; Order Granting
[AOAO's] Motion for Order for Confirmation of Sale by
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Commissioner; May 12, 2013[1] Judgment; Judgment for Possession;
Writ of Possession, Filed December 8, 2015" (Order Denying Motion
for Reconsideration), entered by the Circuit Court of the First
Circuit (circuit court).2
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
conclude that Sakuma's appeal is moot.
          Sakuma challenges both the March 22, 2016 order denying
her December 8, 2015 Hawai#i Rules of Civil Procedure (HRCP) Rule
60(b) motion to vacate, as well as the August 15, 2016 Order
Denying Motion for Reconsideration.
          In a previous appeal by Sakuma from the same underlying
case, Civil No. 07-1-1487-08 in the First Circuit Court, we
dismissed the appeal as moot and the Hawai#i Supreme Court denied
Sakuma's application for writ of certiorari. Assoc. of Condo.
Homeowners of Tropics at Waikele ex rel. Bd. of Dirs. v. Sakuma,
No. CAAP-XX-XXXXXXX, 2016 WL 299530, (Haw. App. Jan. 21, 2016)
(SDO), cert. denied, No. SCWC-XX-XXXXXXX, 2016 WL 6804410 (Nov.
1, 2016). In that prior appeal, Sakuma appealed from the order
confirming the foreclosure sale, the judgment for possession, and
the writ of possession, all entered on May 29, 2012. Id. at *1.
She also challenged the denial of her June 7, 2012 motion for
reconsideration of the May 29, 2012 order confirming the
foreclosure sale. Id. We analyzed whether the mootness doctrine
applied, stating:
             The general rule is that the right of a good faith purchaser
             "to receive property acquired at a judicial sale cannot be
             affected by the reversal of an order ratifying the sale
             where a [supersedeas] bond has not been filed[.]" Leisure
             Campground & Country Club Ltd. Partnership v. Leisure


      1
         There was no judgment, judgment for possession, or writ of possession
filed on May 12, 2013, in this matter. This was a typographical error initially
made by Sakuma in her motion to vacate that went uncorrected. It appears that
Sakuma was referring to the judgment, judgment for possession, and writ of
possession, all filed on May 29, 2012.
      2
          The Honorable Bert I. Ayabe presided.

                                        2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Estates, 280 Md. 220, 223, 372 A.2d 595, 598 (1977). See
            also Citibank, N.A. v. Data Lease Fin. Corp., 645 F.2d 333,
            336 (5th Cir. 1981). The purpose of the rule is to advance
            "the stability and productiveness of judicial sales [.]" 47
            Am. Jur. 2d Judicial Sales § 55 (1969). An exception to the
            rule is where the reversal is based on jurisdictional
            grounds. Id. at § 54. The second exception is where the
            purchaser is the mortgagee since he "does not free himself
            from the underlying dispute to which he is a party[.]"
            Leisure Campground, 280 Md. at 223, 372 A.2d at 598. See
            also 47 Am. Jur. 2d Judicial Sales §§ 59–61.

Id. at *1 (quoting City Bank v. Saje Venture II, 7 Haw. App. 130,
133, 748 P.2d 812, 814 (1988)).3 We held:
            The record on appeal includes the Distribution Statement and
            Account of Commissioner; Exhibit "A" (Distribution
            Statement) and Certificate of Service, filed on July 2,
            2012. The Distribution Statement confirms that the sale of
            the Property was closed, through Title Guaranty Escrow
            Services, Inc., on July 2, 2012. Sakuma failed to obtain a
            stay of the sale transaction, the completed sale of the
            Property rendered this appeal moot, and, upon review, no
            exceptions to the mootness doctrine apply. [Lathrop v.
            Sakatani, 111 Hawai#i 307, 313-315, 141 P.3d 480, 486-88
            (2006).]

Id. at *2.    We therefore dismissed Sakuma's prior appeal as moot.
Id.
           The relief Sakuma ultimately seeks through the motion
to vacate and the motion to reconsider that are the subject of
the current appeal is to vacate the very orders and judgments
that were the subject of the previous appeal, as well as orders
and judgments that led thereto. Thus, for the same reasons that
we deemed the previous appeal to be moot, the issues raised in
this appeal are also moot. See Kaho#ohanohano v. State, 114
Hawai#i 302, 332, 162 P.3d 696, 726 (2007) ("[A] case is moot if
the reviewing court can no longer grant effective relief."
(citation and emphasis omitted)). Although Sakuma attempts to
argue that the exceptions to mootness apply, her arguments have
no merit. Furthermore, we already held in the previous appeal
that no exceptions to the mootness doctrine applied. Assoc. of
Condo. Homeowners of Tropics at Waikele ex rel. Bd. of Dirs.,


      3
         The Hawai#i Supreme Court has since adopted this court's general rule
stated in City Bank. See Bank of New York Mellon v. R. Onaga, Inc., 140 Hawai#i
358, 366-67, 400 P.3d 559, 567-68 (2017).

                                       3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


2016 WL 299530, at *2. Sakuma has not raised any new arguments
that defeat application of the mootness doctrine to the issues
raised in this appeal.
          Accordingly, we dismiss this appeal as moot.
          DATED: Honolulu, Hawai#i, December 18, 2020.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Pat N. Sakuma,
Defendant-Appellant pro se.           /s/ Clyde J. Wadsworth
                                      Associate Judge
R. Laree McGuire,
H. Maxwell Kopper,                    /s/ Karen T. Nakasone
for Plaintiff-Appellee.               Associate Judge
Jonathan W.Y. Lai,
Tracey L. Ohta,
for Defendant-Appellee.




                                  4